LITHIUM-ION BATTERY INCLUDING ELECTRODE WITH TAB SECTION HAVING SUBSTRATE-EXPOSED PORTION

Primary Examiner: Gary Harris 		Art Unit: 1727       April 29, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The art made of record KUBO et al. US 2019/0148778 discloses a lithium-ion battery (see abstract and title) comprising an electrode assembly including a first electrode and a second electrode (see figure 4).  Wherein: the first electrode includes a substrate [0017].  A first active material layer formed on a surface of the substrate [0018-0020], and a first tab section (16) having a substrate-exposed portion in which the first active material layer is not formed on the surface (see figure 4).  The first active material layer has one or more perforations in an end of the first active material layer [0007].
However, Kubo fails to teach, suggest or render obvious the structure as claimed.  As disclosed, in FIG. 4 the terminal edge P of the notch 26 in the positive electrode 20 on the side of the positive tab section 24 (positive y-axis direction side) is preferably placed at a position that does not overlap the negative electrode active material layer 32 of the negative electrode 30 when viewed from the stacking direction. The structure claimed provides sufficient specificity as the notches, terminal edge is clearly illustrated for instance in figure 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727